DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 12/1/2020 has been entered with the Request for Continued Examination filed 1/5/2021.  Claims 16, 18, 20-23, and 26-34 remain pending in the present application but claims 30-31 are withdrawn as being non-elected.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Van Stiphout US 7546997 (hereinafter Van Stiphout) in view of Chiang US 5035398 (hereinafter Chiang).

    PNG
    media_image1.png
    400
    739
    media_image1.png
    Greyscale

Re. Cl. 16, Van Stiphout discloses: A connector arrangement (Fig. 1) for a motor vehicle rear-view mirror (Col. 1, Lines 21-23), the connector arrangement comprising: a bayonet connector (see Fig. 3, between 19 and 20) including a coupling member (3, Fig. 1) having a first portion (19, Fig. 3), and a base bracket  (1, Fig. 1) having a second portion (see annotated figure 4; this portion creates the upper bounds of the cutout 20 as shown in Fig. 4) and adapted to attach to the motor vehicle (Col. 3, Lines 19-20); a mirror head support mounted to the base bracket (housing of wing mirror unit; Col. 3, Lines 22-23), the coupling member being engaged to the mirror head support and the base bracket (Col. 3, Lines 19-23); the first portion projects radially outward from a base portion of the coupling member that extends circumferentially (see Fig. 3, 19 projects radially outward from circumferential portion 8), and the second portion is spaced radially outward from the center axis (see Fig. 3 and annotated figure 4) and projects axially upward (see annotated figure 4, the second portion extends vertically upward towards the top of 1).
Re. Cl. 23, Van Stiphout discloses: the second portion is located axially above a bottom of the coupling member (see annotated figure 4, the second portion is located axially above the bottom of 1, since it is located above 20 which is in the bottom of 1).
Re. Cl. 33, Van Stiphout discloses: A connector arrangement (Fig. 1) for a motor vehicle rear-view mirror (Col. 1, Lines 21-23), the connector arrangement comprising: a bayonet connector (see Fig. 3, between 19 and 20) including a coupling member (3, Fig. 1) having a first portion (19, Fig. 3), and a base bracket  (1, Fig. 1) (see annotated figure 4; this portion creates the upper bounds of the cutout 20 as shown in Fig. 4) and adapted to attach to the motor vehicle (Col. 3, Lines 19-20); a mirror head support mounted to the base bracket (4; Fig. 1-2), the coupling member being engaged to the mirror head support and the base bracket (see Fig. 1-2); the mirror head support includes a space suitable for inserting a tool towards the base bracket and for applying the fixing member (see Fig. 1-2, the head support 4 includes a space, under surface O, which is suitable for having a tool inserted between O and 19 to apply a fixing member; furthermore since 4 is able to slide axially on 9 relative to axis 2, the space may be further accessed by lifting 4; Col. 3 Line 67-Col. 4 Line 3)
Re. Cls. 16 and 33, Van Stiphout does not disclose and a fixing member located in the first and second portions and adapted to be inserted into the second portion from the first portion and towards the base bracket preventing rotation of the coupling member with respect to the base bracket and about a center axis, wherein the fixing member is a screw projecting through and outward from the first portion for threadable engagement into the second portion. Chiang discloses a bayonet fitting (see Fig. 4) which includes a first portion (244, 244b, Fig. 4) which fits within a second portion (see 23, Fig. 4).  Re. Cl. 16, Chiang discloses a fixing member (see 25, Fig. 3) located in the first and second portions (see Fig. 3) and adapted to be inserted into the second portion from the first portion and towards the base bracket preventing rotation of the coupling member with respect to the base bracket and about a center axis (see Fig. 4-5), wherein the fixing member is a screw (see 25, Fig. 3-4) projecting through and outward from the first portion for threadable engagement into the second portion (see Fig. 3-5).
(Col. 3, Lines 33-35).  In other words, Chiang discloses that the connection provides a backup securement which would not necessarily fail if one of the bayonet connections becomes loose.
Claims 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Van Stiphout in view of Chiang as applied to claims 16, 23 and 34 above, and further in view of Itoh US 2010/0296185 (hereinafter Itoh).
Re. Cls. 18 and 26, Van Stiphout mentions a mirror head support in Col. 3, Lines 21-23 but does not explicitly disclose a first cover arranged axially between the base bracket and the mirror head support, the first cover including at least one lip projecting axially upwards towards the mirror head support (Cl. 18) or the mirror head support is mounted to the base bracket for rotation about the center axis (Cl. 26). Itoh discloses a known bearing mounting for a mirror head support (see Fig. 1) which includes a first portion (113, Fig. 2a) fastened to a second portion (12, Fig. 1) for a vehicle mirror assembly.  Re. Cls. 18 and 26, Itoh discloses a first cover (102, Fig. 1 and 4a) arranged axially between the base bracket (12a, Fig. 1) and the mirror head support (4, Fig. 1), the first cover including at least one lip (123a-c, Fig. 4a) projecting axially upwards towards the mirror head support (see Fig. 1); the mirror head support is mounted to the base bracket for rotation about the center axis (see Fig. 1, 42 rotated about 101; Paragraph 0065 Lines 3-6 states that stopper 46 of pivot member 42 moves within groove 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Van Stiphout and Chiang device to include the cover and mirror head support of Itoh since Van Stiphout states that the mirror unit is bearing-mounted for pivotal movement around the rotation part (Col. 3, Lines 20-23) and Itoh discloses a known bearing mount.  Furthermore, Itoh states that such a configuration prevents damage by allowing external force to escape (Paragraph 0064, Lines 11-15).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Van Stiphout in view of Chiang as applied to claims 16, 23 and 33 above, and further in view of Bouaziz US 2018/0345863 (hereinafter Bouaziz).
Re. Cls. 20-21, the combination of Van Stiphout in view of Chiang does not disclose the first portion includes an inclined end surface abutting an inclined end surface of the second portion (Cl. 20) or the inclined end surface of the first portion matches that of the inclined end surface of the second portion, and the inclined end surfaces are inclined with respect to a center axis (Cl. 21). Bouaziz discloses a bayonet connection (6, Fig. 1) between a first portion (7, Fig. 1) and a second portion (8, Fig. 1).  Re. Cls. 20-21, Bouaziz discloses the first portion includes an inclined end surface abutting an inclined end surface of the second portion (see surfaces pointed to by reference character 6 in Fig. 5.3 and 5.4); the inclined end surface of the first portion matches that of the inclined end surface of the second portion (see Fig. 5.3 and 5.4), (see Fig. 1-5.3, inclined relative to axis 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first portion and second portion of Van Stiphout to have the inclined surfaces of Bouaziz since Bouaziz states that such a modification eliminates axial play from the bayonet catch (Paragraph 0039, Lines 1-5).
Claims 27-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Van Stiphout in view of Chiang in view of Itoh.
Re. Cl. 27, Van Stiphout discloses: A motor vehicle rear-view mirror (Fig. 1) comprising: a connector arrangement (see Fig. 1); a bayonet connector (see Fig. 3, between 8 and 22) including a coupling member (3, Fig. 1) having a first portion (19, Fig. 3), and a base bracket  (1, Fig. 1) having a second portion (see annotated figure 4; the second portion forms the upper bound of cutout 20) and adapted to attach to the motor vehicle (Col. 3, Lines 19-20); a mirror head support mounted to the base bracket (housing of wing mirror unit; Col. 3, Lines 22-23), the coupling member being engaged to the mirror head support and the base bracket (Col. 3, Lines 19-23); 
Van Stiphout does not disclose a fixing member located in the first and second portions and constructed to be inserted through the first portion and into the second portion towards the base bracket preventing rotation of the coupling member with respect to the base bracket and about a center axis, a mirror head surrounding and supporting the connector arrangement; and a mirror housing carried by the mirror head (Cl. 27), the mirror head includes a radially projecting member adapted to circumferentially abut at least one of the first and second portions as the mirror head is (see Fig. 4) which includes a first portion (244, 244b, Fig. 4) which fits within a second portion (see 23, Fig. 4).  Re. Cl. 27, Chiang discloses a fixing member (see 25, Fig. 3) located in the first and second portions (see Fig. 3) and constructed to be inserted through the first portion and into the second portion towards a base bracket preventing rotation of the coupling member with respect to the base bracket and about a center axis (see Fig. 4-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Van Stiphout bayonet connection to include the fixing member of Chiang since Chiang states that such a modification provides a connection where if connections means fail, there is still retention taking place (Col. 3, Lines 33-35).  In other words, Chiang discloses that the connection provides a backup securement which would not necessarily fail if one of the connections becomes loose.
Re. Cls. 27-29 and 32, Van Stiphout mentions a mirror head support in Col. 3, Lines 21-23 but does not explicitly disclose a mirror head surrounding and supporting the connector arrangement; and a mirror housing carried by the mirror head (Cl. 27), the mirror head includes a radially projecting member adapted to circumferentially abut at least one of the first and second portions as the mirror head is rotated limiting a folding angle of the mirror head (Cl. 28), a space defined by the mirror head and over the fixing (see Fig. 1) which includes a first portion (113, Fig. 2a) fastened to a second portion (12, Fig. 1) for a vehicle mirror assembly. Re. Cl. 27, Itoh discloses a mirror head (44, Fig. 1) surrounding and supporting the connector arrangement (see Fig. 1 and 7); and a mirror housing (43, Fig. 1) carried by the mirror head (see Fig. 1).  Re. Cl. 28, Itoh discloses the mirror head includes a radially projecting member (46, Fig. 7) adapted to circumferentially abut at least one of the first and second portions (abuts 15 of 12, Fig. 7) as the mirror head is rotated limiting a folding angle of the mirror head (Paragraph 0065, Lines 1-6).  Re. Cl. 32, Itoh discloses an access portion in the connector arrangement is adapted for access to the screw (see Fig. 7, access space between 102 and 111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Van Stiphout and Chiang device to include the cover and mirror head support of Itoh since Van Stiphout states that the mirror unit is bearing-mounted for pivotal movement around the rotation part (Col. 3, Lines 20-23) and Itoh discloses a known bearing mount.  Furthermore, Itoh states that such a configuration prevents damage by allowing external force to escape (Paragraph 0064, Lines 11-15).
Re. Cl. 29, the combination of Van Stiphout in view of Chiang in view of Itoh would disclose: a space defined by the mirror head and over the fixing member for insertion of a tool to attach the fixing member during assembly (see Fig 1 of Van Stiphout and Fig. 1, 7 of Itoh; due to the proposed modification, e.g. having the fasteners penetrating vertically downward in the direction of P1 in Van Stiphout and the order of assembly illustrated in Fig. 1, there would be a space defined between the mirror head and over the fixing member for a tool to engage and tighten the fixing member before the mirror head 44 (in Itoh) is secured onto the member (3) of Van Stiphout).
Allowable Subject Matter
Claims 22 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive. 
Re. Applicant’s argument that Van Stiphout does not disclose the second portion as claimed, the Examiner disagrees.  As can be seen above in reference to claims 16, 27 and 33, the Examiner has clarified that the second portion is the physical structure shown in annotated figure 4 which forms the upper boundary of the cutout (20).  Therefore, the physical structure forming the cutout (20) is a structural element of the base bracket (1).  Furthermore, the annotated structure is spaced laterally or outwardly from central axis (2) as shown in Fig. 3-4 and extends vertically upward from the bottom of base bracket (1).  Therefore, it is the Examiner’s position that the clarified position of the Examiner meets Applicant’s claim language.  Applicant’s argument has been considered but is not persuasive.
Re. Applicant’s argument that Chiang is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Applicant was concerned with preventing rotation of the mirror head support relative to the base bracket (see for example, Paragraph 0015 of Applicant’s specification).  It is the Examiner’s position that Chiang is reasonably pertinent to that particular problem since Chiang explicitly states that connection forms is secured in a firm connection (Col. 3 Lines 35-37).  Furthermore, as can be seen in Fig. 3 for example, the presence of the screw (25) which makes up the firm connection, would prevent rotation between parts (24 and 23).  Therefore, it is the Examiner’s position that the Chiang reference is analogous art since it is reasonably pertinent to Applicant’s problem.  Applicant’s argument has been considered but is not persuasive. 
Re. Applicant’s argument that the fasteners in Chiang are inserted from the bottom up as shown in Fig. 4, not top-down, the Examiner disagrees.  Applicant is looking solely to the Chiang reference and not considering the combination of Van Stiphout in view of Chiang.  As can be seen in Fig. 1 of Van Stiphout, the first portion of the connector is inserted vertically downward and into the base bracket (see Fig. 1-2). Then, looking at Fig. 4 of Chiang, the bayonet connection is established by inserting plate (244) vertically upward into plate (23) and attaching the screw in the same vertically upward direction that the plate (244) is inserted into plate (23).  In other words, the screws travel in the same insertion direction as the bayonet connection in Chiang.  
Re. Applicant’s argument that the proposed combination of Van Stiphout and Chiang would cause Van Stiphout to not work for its intended purpose and therefore there is no motivation to combine the two references, the Examiner disagrees.   Applicant‘s position appears to based on an assumption that the Van Stiphout device would have to be altered in its entirety to accommodate the screws of Chiang.  The Examiner disagrees since one of ordinary skill would recognize that the only real change that would need to be made would be aligning fastener openings provided in the first and second portions which would accommodate a screw.  Therefore, the proposed modification would simple in nature and provide the added advantage of providing a secondary securement in case the primary securement fails as discussed above.  Therefore, Applicant’s argument has been considered but is not persuasive since the modification is a simple modification that provides a clear advantage as discussed above.
Re. Applicant’s argument that the portion (102) in Itoh is not a cover, the Examiner disagrees.  As can be seen in Fig. 6, the member (102) is a cover since it encompasses and lays over portion (111).  The term “cover” is defined as a thing which lies on, over or around something.  As can be seen in Fig. 6, the member (102) meets .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Motomiya US 2018/0281683, Sakata US 2011/0228412 and Peterson US 78872020 disclose other known connector arrangements for mirror supports that include screws or fasteners which secure a connector to a base bracket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632